Name: Commission Regulation (EEC) No 316/88 of 2 February 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 /20 Official Journal of the European Communities 3. 2. 88 COMMISSION REGULATION (EEC) No 316/88 of 2 February 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Customs Tariff and the Community s statistics of foreign trade and replacing the previous nomenclature ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ), (3)' and (4) of Regulation (EEC) No 1633/84 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving region 5 of the aforesaid Member State during the week beginning 1 1 January "1988 , shall be set out in the Annexes hereto, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1860/86 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80, for the variable slaughter premium during the week beginning 1 1 January 1988 the level of the premium is fixed at 109,801 140,861 kg of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) (b) of Regula ­ tion (EEC) No 1633/84. Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 11 January 1988 , the level of the premium and the amount to be charged on products leaving that region ; Article 2Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1837/80 which left the territory of region 5 during the week beginning 11 January 1988 , the amounts to be charged shall be equivalent to those fixed in the Annexes hereto . Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion : Article 3Whereas Council Regulation (EEC) No 2658/87 (*) intro ­ duces from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 16 . (3) OJ No L 154, 9 . 6 . 1984, p. 27 . (4) OJ No L 161 , 17 . 6. 1986, p. 25 . (*) OJ No L 256. 7 . 9 . 1987. d . 1 . It shall apply with effect from 11 January 1988 . 3. .2. 88 Official Journal of the European Communities No L 31 /21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 31 /22 Official Journal of the European Communities 3 . 2 . 88 ANNEX Amount to be charged for products leaving region 5 during the week commencing 11 January 1988 (ECU/100 kg) Amounts CN code A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified at the second, third and fourth indents of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') C. Products specified at the first indent of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') Live weight Live weight Live weight 0104 10 90 66,205 33,103 6,620 0104 20 90 33,103 Net weight Net weight Net weight 0204 10 00 140,861 70,431 14,086 0204 21 00 140,861 70,431 0204 50 1 1 70,431 0204 22 10 98,603 0204 22 30 154,947 0204 22 50 183,119 l 0204 22 90 183,119 0204 23 00 256,367 0204 30 00 105,646 I 0204 41 00 105,646 0204 42 10 73,952 I 0204 42 30 116,211 0204 42 50 137,340 \ 0204 42 90 137,340 II 0204 43 00 192,276 0204 50 13 98,603 0204 50 15 154,947 0204 50 19 183,119 || 0204 50 31 183,119 l 0204 50 39 256,367 II 0204 50 51 105,646 li 0204 50 53 73,952 0204 50 55 116,211 0204 50 59 137,340 0204 50 71 137,340 \ 0204 50 79 192,276 \ 0210 90 11 183,119 \ 0210 90 19 256,367 1602 90 71  unboned (bone-in) 183,119  boned or boneless 256,367 \ (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84 .